Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendment, remarks, and IDS filed 9/02/22 are acknowledged.

2.   Claim 19 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species or inventions.

Claims 1, 12-16, 18, 20-22, 25-27, 29-32, and newly added Claims 39-41, are under examination.

3.   In view of Applicant’s amendments all previous rejections have been withdrawn.

4.   The following rejection was necessitated by Applicant’s amendment.

5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.   Claims 1, 12-16, 18, 20-22, 25-27, 29-32, and newly added Claims 39-41, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,008,258 (IDS) in view of U.S. Patent No. 9,200,114 (of record), Nagaishi et al. (2015), Perez-Merino et al. (2015), and the Background of the Specification.

The ‘258 patent teaches a method of treating IBD (including, but not limited to Crohn’s disease and ulcerative colitis) in subjects not having perianal fistula, said method comprising the administration of glatiramer acetate (GA) including formulations with the molar ratios of Claim 25 (see particularly column 2, lines 50-59 column 5, lines 55-61, and Claim 1. 
	The reference differs from the claimed invention in that it does not teach the claimed method further comprising the combined administration of glatiramer acetate and allogenic human adipose-derived mesenchymal stem cells (hADSCs) nor the various limitations of the glatiramer acetate formulations and deliver methods of the claims.

The ‘114 patent teaches the various limitations of the glatiramer acetate formulations of the claims, e.g., depot form (column 3, lines 4-9), biodegradable systems including PLGA (column 9, lines 4-10), and double emulsification and surfactants including PVA (column 10, lines 39-65).  The delivery methods of the claims are also taught (column 8, lines 16-30). 

Nagaishi et al. (2015) teach the treatment of human IBD, said treatment comprising the administration of hADSCs to a subject (see particularly, page 281, column 2, first and second  full paragraphs).  The reference further teaches the advantages of allogenic hADSCs over autologous, said advantages include the “reset” of the immune system (see particularly, page 281, paragraph spanning columns 1 and 2).  

Perez-Merino et al. (2015) teach the treatment of a variety of different IBDs, said treatment comprising the administration of allogenic ADSCs in dogs and further teaches that hADSCs have been administered to humans (see particularly, page 385, column 2; page 386, Treatment protocol; and Table 1).

The Background of the Specification discloses that hADSCs are readily available as a waste product of liposuction, allogenic obviously being the most readily available (see, particularly page 3, first full paragraph).

It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the application to administer the glatiramer acetate formulations of the ‘114 patent in combination with the allogenic hADSCs of Nagaishi et al. for the treatment of IBD including Crohn’s disease and ulcerative colitis, given the teachings of the ‘258 patent that glatiramer acetate could also be administered for the treatment of IBD.  Both Nagaishi et al. and the Background of the specification teach advantages of using allogenic hADSCs.  Perez-Merino et al. teach that ADSCs may be employed in the treatment of multiple types if IBD (thus rendering new claims 39 and 40 obvious).  Note that the combination would have been expected to provide a more effective treatment than the administration of the reagents alone with fewer possible side effects as combination treatments routinely use lesser amounts of each reagent.  Further, the combining of known equivalents, in this case therapeutic agents for the treatment of the IBDs, for the same purpose, has long been held obvious, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 (CCPA 1980) and MPEP 2144.06.  Sound scientific reasoning would lead the ordinarily skilled artisan to have a reasonable expectation of success in creating an even more efficient treatment for IBD than would be provided by the administration of the reagents alone.  Claims 21 and 22 are included in the rejection because they simply recite hADSC cell surface markers.  New Claim 41 is included in the rejection because reduction of rectal bleeding and colon shortening is an inherent property of the combination treatment of the claims.

Applicant’s arguments, filed 9/02/22 have been fully considered but are not found persuasive.  Applicant cites MPEP 216402(II) in an argument that the claimed method is enabled.

Applicant’s argument is confusing in that there is no rejection for lack of enablement?

Applicant cites MPEP 716.02(II) in support of an argument for surprising results.

Note that the cite states:
“…Evidence that a compound is unexpectedly superior in one of a spectrum of common properties …can be enough to rebut a prima facie case of obviousness,” (emphasis added).

“Can” is not “must”.

	The alleged unexpected results are based on a single 14 day experiment employing a single dose of GA and a single dose of hADSCs administered at 1 day after disease induction or day 5 after disease induction.  Note that it is not disclosed at what day after disease induction disease symptoms actually developed, but from Figures 2 and 3 it might be surmised that disease symptoms developed around day 5 after induction.  Accordingly, the treatment at 1 day would have been well before symptoms occurred and treatment at day 5 would have been at the very outset of symptoms.  Thus, neither experimental group would have been reflective of the treatment of established disease (which is clearly encompassed by the claimed method).  Regardless, the results disclose that treatment had no effect on body weight (Figure 1) and no significant effect on bleeding at days 5 or 10 (Figure 2, first 2 panels).  The third panel of Figure 2 shows that colon length in treated animals was a few millimeters longer at day 14 while Figure 3 shows a significant effect of treatment on DAI only at days 7 and 8.  Figure 4 alleges a significant effect of treatment on a “histological score”, but no data is shown.  Regardless, while the animal model of the specification may be widely used, the results disclosed therein are simply not commensurate in scope with the breadth of the claims and cannot reasonably support a claim to surprising results.
See MPEP 716.02(d):
“Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)….”

Also regarding colon length shortening, while the reduction of shortening may have been substantial, it is noted that the administration of GA and hADSCs before the onset of disease, which is not a real world model for the treatment of disease as is claimed, was significantly more effective that the actual treatment of disease.  And again, a single data point (column 8 of Figure 2) is not commensurate in scope with the breadth of the claims.

7.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.   Claims 1, 12-16, 18, 20-22, 25-27, 29-32, and newly added Claims 39-41, are rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for the amendments to independent Claims 1 and 41:
“A method of treating a subject having inflammatory bowel disease, but not having a perianal fistula…”.	

	Applicant cites pages 5, 7, 9, and 13 in support.  

	The term “perianal fistula” is found just 3 times in the specification.  At page 5:
“In some specific embodiment, the local administration is into an enteric lesion of the subject or into a perianal fistula.”
	At page 9:
“Alternatively, a composition comprising the ADSCs may be administered locally, for example into an enteric lesion of the treated subject. Local administration may also be into a perianal fistula.”
At  Claim 17:
“The method of claim 16, wherein the local administration is into an enteric lesion of the subject or into a perianal fistula.”

	None of these disclosures provide adequate support for the much broader context of the claims, in particular, the generic administration of GA and hADSCs into any subject for the treatment of IBD.

9.   No claim is allowed.

10.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

12.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.R. Ewoldt, Ph.D., 10/28/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644